Citation Nr: 1441065	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to August 1961 and October 1961 to October 1978.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran testified before the undersigned at a Travel Board hearing in May 2013.  A transcript of the hearing has been associated with the claims file.

A review of the Veteran's Virtual VA claims file reveals the May 2013 hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus was incurred in service and continued following his discharge from service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).




      CONTINUE ON THE NEXT PAGE

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for tinnitus, no discussion of the VA's duties to notify and assist is necessary.

Analysis

The Veteran contends that his tinnitus is related to his duties as a communications security technician; exposure to loud aircraft, rockets, small arms, and machine gun fire; and an explosion.   See February 2012 statement; see also May 2013 Board hearing transcript.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Turning to the evidence of record, the Board notes that the Veteran has a current diagnosis of tinnitus as evidenced by his lay statements and the April 2012 VA examination.  

Additionally, the Veteran's DD-214 shows that the Veteran's military occupational specialties (MOS) were high frequency direction finding specialist and communications security technician.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise in service.  See 38 U.S.C.A. § 1154(a).  As such, the claim turns on whether the Veteran's tinnitus is related to his in-service noise exposure.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  

Post-service private treatment records dated December 1981 to March 2012 are absent of any complaints, treatment, or diagnosis of tinnitus.  

In a February 2012 statement, the Veteran reported that his ears began ringing after an explosion in Vietnam.  

The Veteran was afforded a VA examination in April 2012.  The examiner noted the Veteran's reports of in-service noise exposure and post service recreation exposure to hunting "once a year but not for years".  The examiner diagnosed tinnitus and concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss.  The Board notes that the examiner also concluded that the Veteran's hearing loss was not related to his military service.  

On his October 2012 notice of disagreement, the Veteran reported that the ringing in his ears began in service and has continued since.  The Veteran reported that he did not know what the term "tinnitus" meant and he was not asked if he had ringing in his ears when he left service.  

On his November 2012 VA Form 9 the Veteran also reported that the ringing in his ears was something he coped with and adapted to in order to press on with his life.  

At the May 2013 Board hearing, the Veteran testified that he first noticed noise in his ears in the early 1960s.  The Veteran also reported that the noise continued after service. 

Based on the above, the Board finds the Veteran both competent and credible in his reports that his tinnitus, or ringing his ears, began in service and has continued since.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  The Board acknowledges that the Veteran's service treatment records and post-service private treatment records are absent of complaints of tinnitus.  However, the lack of contemporaneous records is only one factor to be considered.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board notes that the Veteran has explained that he did not know what the term tinnitus meant, was never asked if he had ringing in his ears, and learned to "cope" and "adapt" to the ringing in his ears.  As such, the Board finds no reason to doubt the Veteran's credibility as to his statements regarding the onset of tinnitus.  

The Board also acknowledges the April 2012 opinion that found that the Veteran's tinnitus was related to his hearing loss.  Again, the Board notes that the examiner also concluded that the Veteran's hearing loss was not related to his military service.  However, the Board assigns no probative value to the examiner's opinion as the VA examiner failed to consider the Veteran's competent and credible report of ringing in his ears since service and that such condition continued after service.

As such, the Board finds that a competent and credible nexus between the Veteran's in-service noise exposure and currently diagnosed tinnitus is shown by lay evidence.  As all the elements necessary to substantiate the claim have been met, service connection for tinnitus is warranted.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



      CONTINUE ON THE NEXT PAGE
      
ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


